Exhibit 10.28

[LOGO]

 

                                   Supplemental Income Protection Plan

 

3/8/2004

 

 

Developed Specifically for:

Graco, Inc.

 

 

 

Risk# 137153

 

Presented by:

Ramona McCree, Marsh USA Inc.

 

 

 

 

Plan Offering Approved by:

Kathleen Filippone, CLU, ChFC

 

 

 

PLAN OFFERING



  We recently completed a review of our in-force GSI Supplemental Income
Protection offer and are pleased to enhance your plan to our new Income Series
Contract. This change does not impact any existing coverage, but provides for
any future benefits to be issued with the Income Series Contract. UnumProvident
is pleased to partner with you to provide a Supplemental Income Protection
offering for your employees. Enclosed with your Guaranteed Standard Issue Income
Protection offering are detailed plan specifications and an offer acceptance
document. Specifically, your customized plan design includes:

 

Guaranteed Standard Issue (GSI) Supplemental Income Protection Plan

 

 

Eligibility

Newly hired or promoted officers and executives earning a minimum of $105,000

 

 

 

Underwritten by the

following subsidiary

Insurable Income

Base Salary, Bonus + Commission

 

Of UnumProvident

Corporation

 

Provident Life and

Accident Insurance

Company

Plan Design

Combination Plan – This plan design covers 66 2/3% of the first $12,000 of
monthly insurable income combining 33 1/3% LTD (capped at $4,000) and 33 1/3%
Individual. Total monthly compensation in excess of $12,000 is covered by 67%
LTD to maximum cap of $13,500.

 

1 Fountain Square

Chattanooga TN 37402

LTD Plan

33 1/3% of the first $12,000 of total compensation to a maximum cap of $4,000;
total monthly compensation in excess of $12,000 is covered by 67% LTD to a
maximum cap of $13,500; Employer Paid (taxable)

\www.unumprovident.com

GSI Benefit Maximum

$4,000

 

© 2003 UnumProvident

Corporation. The name and

logo combination is a

Elimination Period

180 Days

 

servicemark of

UnumProvicent Corporation.

All rights reserved.

Benefit Period

To Age 65

 

 

Contract Type

Income III Choice / Non-Cancellable Contract (without Update)

 

 

Contributory Status

Employer Paid (taxable)

 

 

Participation Requirement

100%

 

 

Discount

10%

 

 

Optional Additional

Benefits

Catastrophic: 33% of insurable income to $8,000 (replacement not to exceed 100%)
with limited medical underwriting

 

 

Cost of Living Adjustment: CPI – Tied (individual choice basis)

 

 

 

Guaranteed Coverage Increase: Annual up to cap of the offer

 

Page 1 of 4



[LOGO]

 

                      Supplemental Income Protection Plan

 

 



 

Graco, Inc.

 

 

 

 

 

 

CONTRACT BENEFITS

 

Income III Choice / Non-Cancellable Contract (without Update)

 

 

Benefit Period

To age 65

 

Elimination period

Benefits begin after a waiting period of 180 days

 

Income Replacement for Total Disability

~ For the duration of your Benefit Period:

a monthly benefit will be paid if you are disabled in your own occupation, not
working in another occupation and under a physician’s care

 

~ Full Mental Disorder Benefit

 

~ Monthly Catastrophic Benefit

added to your income benefit, replacing up to 100% of your prior income and
paying in the event of certain very serious disabilities that are likely to
increase your living expenses (your insurance professional can provide
information on physical conditions that apply)

 

Optional Benefits:

~ Guaranteed Coverage Increase:

allows employer to increase monthly benefit without evidence of medial
insurability as salary increases occur

 

~ Cost of Living Adjustments

help your benefit keep pace with inflation during disability

 

Return-to-Work Benefits

~ Rehabilitation Services:

Available to you while you are totally or partially disabled and designed to
help your return to work. Include coordination of physical therapy, vocation
testing, retraining, career counseling, placement services, worksite
modifications, etc.

 

~ Residual Benefits:

monthly benefits for less-than-total disability, based on your proportionate
loss of income, for the duration of the Benefit Period you chose for your policy

~ Work Incentive Benefit:

when you return to work, you will receive a short-term incentive for up to 12
months equal to the difference between your prior income and your current
income, for up to 100% income replacement (subject to the maximum benefit
amount)

 

~ Recovery Benefit:

Paid for up to 12 months after you return to work full time in your own
occupation but continue to have loss of earnings while you rebuild your business
or customer business

 

Lifetime Benefits*

~ Lifetime Continuation:

you can exchange your income protection for long-term care insurance coverage
between the ages of 60 and 70. Your base policy LTC benefit will be $3,000 per
month (or $100 per day, if state required). Your LTC benefit period will be six
years.

*Not available in CT, FL & TX
 

~ Purchase Option Guarantee:

you can exchange your income protection for long-term care insurance coverage
between the ages of 60 and 75. Your base policy LTC benefit will be $3,000 per
(or $100 per day, if state required). Your LTC benefit period will be six years.

*Only available in TX

 

 

 

 

This is a brief summary of the general coverage provided by the Income III
(Choice) coverage package of UnumProvident’s Income Series (policy 600 or 601).
The policy or its provisions may vary or be unavailable in some states. The
policy also has exclusions and limitations that may affect any benefits payable.
See your insurance professional for complete details on provisions and
availability.

 

Page 2 of 4





[LOGO]

 

                      Supplemental Income Protection Plan

 

 



 

Graco, Inc.

 

 

 

 

 

 

PLAN SPECIFICATIONS

 

TERMS AND CONDITIONS

 

Who is eligible

This offer is extended to:

 

Newly hired or promoted officers and executives earning a minimum of $105,000

 

 

 

 

 

 

 

All eligibles must be U.S. citizens or permanent U.S. residents possessing a
green card.

 

 

 

For the period of time commencing 180 days prior to and including the date of
application, applicants must have been able to work full-time (30 hours or more
per week), performing all the duties of their occupation without limitation due
to injury or sickness, and not have been homebound or hospitalized due to
significant injury or sickness.

 

 

Basis of Issue

A standard offer means no modifications can be made to the contract’s premium
rate, elimination period, benefit period or monthly benefit amounts to adjust
for a pre-existing medical condition.

 

 

 

All applicants will be asked questions for current Activities of Daly Living
(ADL) losses. If any ADL loss of applicable pre-existing condition exists on the
date of the application, no Lifetime Continuation to Long Term Care (Purchase
Option Guarantee in Texas) will be included in the policy and no Catastrophic
Benefit will be issued.

 

 

 

 

 

The benefit will program around any coverage already in-force or applied for.
Total coverage to be in-force would not exceed this plan design or our issue and
participation limits. The benefit may be offset by any in-force individual
coverage that was issued on a guaranteed standard basis.

 

 

 

Minimum policy size is $300

 

 

 

 

 

Any additional amounts purchased beyond this offer amount will be considered to
be outside the plan design and subject to our normal medical and financial
underwriting guidelines.

 

 

Financial

Requirements

We will accept a company-provided census (electronic preferred) listing
employee, name, date of birth, job title and compensation as income
documentation. Insurable income will be based on stable salary plus either a
two-year average of variable or last year’s variable if less. If only a one-year
history of variable income documentation is available due to an individual not
having been employed long enough to generate a two-year history, we will
consider 75% of the variable income as insurable.

 

Net Worth and Unearned Income consideration will be disregarded.

 

Application Type

A-323985 Series (short form)

 

 

Page 3 of 4



[LOGO]

 

                      Supplemental Income Protection Plan

 

 



 

Graco, Inc.

 

 

 

 

 

 

OFFER REQUEST

 

OFFER REQUEST
~ This offer must be signed and received by our Advanced Underwriting Department
before applications can be accepted.
~ Written acceptance of this offer must be received by 3/20/2004. If not
received, the offer becomes void.
~ The above offer is contingent upon current ratebook and state regulations in
effect at application time. Any change in plan design, eligibility/participation
requirements, premium payer, etc. requires written approval by our Advanced
Underwriting Department.

 

ENROLLMENT PROCESS
~ Current insured employees may increase their in-force benefit within 90 days
of the renewal letter based on the plan design up to the GSI maximum (provided
they financially qualify) or $300 using the Income Series product. (New
application required.) The $300 minimum policy will not be available if total
current in-force coverage including Group LTD exceeds 80% of monthly earnings.
All future benefit increases up to the GSI maximum will be processed under the
Income Series contract.

~ New employees will be eligible for benefits based on plan design up to the GSI
maximum within 90 days of eligibility.

~ Employees who enroll and fully participate in this plan will have the
opportunity to update their coverage within the plan design and benefit maximums
during a scheduled annual or biannual enrollment period.

 

 

OFFER REVIEW PROCESS

This offer will be reviewed every two years and remains in effect subject to our
review of the plan design, persistency and overall case success. We may request
current case information and census listing eligible individuals, dates of
birth, job title and current income to complete our review. Although we do not
anticipate doing so, we reserve the right to withdraw or modify this offer at
any time. Factors such as experience, non-adherence to offer terms or
availability of contract type could make this necessary.

 

Also, as the amount of this offer was based on the plan design incorporating
UnumProvident LTD, we will reserve the right to modify our offer if there is a
change in the group LTD carrier.

When appropriate, the Company will provide 90-day notice in advance of any
anticipated change to this offer.

 

We are privileged that you have selected UnumProvident to meet your employees’
income protection needs. We appreciate the opportunity to serve you and your
employees, and we look forward to a continuing relationship.

 

Sincerely,

 

/s/Kathleen Filippone

Kathleen Filippone, CLU, ChFC

Underwriter

Advanced Underwriting

 

I request the offer outlined above and understand that these specifications are
only available through the producer

to whom this letter is addressed, on behalf of Graco, Inc.

 

_______________________________________

_______________________________________

(signature)

(signature)

 

_______________________________________

_______________________________________

Position and Title

Date

Producer/Agent of Record

Date

Cc: Amy Dvorak/Minneapolis

Graco Inc.

Page 4 of 4